DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 08/16/2021 is noted by the Examiner.

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Torque Sensor Having Detection Element Which Detects Elastic Deformation by Exertion OF Torque to Be Detected.

Claim Objections
Claims 36 -46 are objected to because of the following informalities:
Claims 36-42 should be resubmitted with clear text (poor line quality).
Claim 36, clam line 10: replace “detection circuit” with – an detection circuit—to maintain antecedent basis.
Claim 46, clam line 2: replace “The displacement electrode” with – the displacement electrode —to maintain antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the other" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the basis" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the other end" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the exerted torque" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the basis" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the other end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the other end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the radial direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the thickness" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 38-42 and 45 are indefinite by virtue of their dependencies on claim 36.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Prior arts made available do not teach or fairly suggest, alone or in combination, A torque sensor which detects torque around a predetermined rotation axis, the torque sensor having an detection part having a part which undergoes elastic deformation by exertion of torque to be detected, a detection part which connects a first support body and a second support body, the detection part further  includes a first deformation part, a second deformation part and a displacement part, the first deformation part is connected with the second deformation part via the displacement part, the detection element is constituted of a capacitive element which includes a displacement electrode fixed to the displacement part and a fixing electrode opposing the displacement electrode , a detection element which detects elastic deformation occurring at the detection part; and detection circuit which outputs electric signal indicating torque around the rotation axis exerted on one of the first support body and of the second support body in a state that a load is applied to the other on the basis of detection results of the detection element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855